[Cite as State v. Kyllo, 2017-Ohio-8366.]


                                       IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                       PORTAGE COUNTY, OHIO


STATE OF OHIO,                                    :        MEMORANDUM OPINION

                 Plaintiff-Appellee,              :

         -vs-                                     :        CASE NO. 2017-P-0064

CHRISTOPHER A. KYLLO,                             :

                 Defendant-Appellant.             :


Criminal Appeal from the Court of Common Pleas, Case No. 2017 CRA 00101.

Judgment: Appeal dismissed.


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Eric R. Fink, 11 River Street, Kent, OH 44240 (For Defendant-Appellant).



THOMAS R. WRIGHT, J.

        {¶1}     On September 6, 2017, appellant, by and through counsel, filed a notice of

appeal from an August 3, 2017 judgment entry of the Portage County Court of Common

Pleas. Appellant’s notice of appeal was due to be filed by September 5, 2017, which

was not a holiday or a weekend. Thus, his appeal was untimely filed.

        {¶2}     App.R. 4(A)(1) states in relevant part:

        {¶3}     “* * * [a] party who wishes to appeal from an order that is final upon its

entry shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”
        {¶4}     Appellant has a remedy to file an untimely appeal from a criminal

judgment under App.R. 5(A), which states in relevant part:

        {¶5}     “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

        {¶6}     “(a) Criminal proceedings;

        {¶7}     “(b) Delinquency proceedings; and

        {¶8}     “(c) Serious youthful offender proceedings.

        {¶9}     “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. * * *.”

        {¶10} In the present case, appellant has neither complied with the thirty-day rule

set forth in App.R. 4(A)(1) nor sought leave to appeal under App.R. 5(A). Thus, this

court is without jurisdiction to consider this appeal.

        {¶11} Based upon the foregoing analysis, this appeal is hereby sua sponte

dismissed as being untimely.

        {¶12} Appeal dismissed.



CYNTHIA WESTCOTT RICE, P.J.,

DIANE V. GRENDELL, J.,

concur.




                                                2